PER CURIAM.
We reverse that portion of the Court of Appeals’ opinion that found error in the trial court’s entry of directed verdict for defendant Cooper Steel Fabricators.
We affirm that portion of the Court of Appeals’ opinion that affirmed the trial court’s entry of directed verdict for defendant James N. Gray Company.
The Court of Appeals is once again reminded of its responsibility to issue opinions in which the holding is readily understandable to the bench and bar. Knight Pub’g Co. v. Chase Manhattan Bank, N.A., 131 N.C. App. 257, 506 S.E.2d 728 (1998), remanded for modification, 351 N.C. 98, 540 S.E.2d 36 (1999); Jones v. Asheville Radiological Grp., P.A., 129 N.C. App. 449, 500 S.E.2d 740 (1998), remanded with instructions, 350 N.C. 654, 517 S.E.2d 380 (1999). The Court of Appeals’ opinion in this case, in which a portion of the majority opinion was erroneously designated a dissent, while a portion of the dissent was found in what purported to be the majority opinion, was confusing and inappropriate.
REVERSED IN PART; AFFIRMED IN PART.